Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement dated January 1, 2020 (this “Agreement”) is made by
and between INTREXON CORPORATION, a Virginia corporation (the “Company”), and
HELEN SABZEVARI, Ph.D. (“Executive”).

Background

The Company desires to employ Executive as the Chief Executive Officer of the
Company on the terms and conditions set forth in this Agreement.

Executive desires to continue her employment with the Company on the following
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, the parties agree as follows:

 

1.

Position; Duties; Best Efforts; and Location.

 

  (a)

Effective as of January 1, 2020, or such other date as is mutually agreed by
Executive and the Company (the “Effective Date”), Executive shall be employed
pursuant to the terms of this Agreement, in the position of Chief Executive
Officer, a full-time exempt position. Executive shall be subject to all policies
and procedures of the Company, as they may exist and may be amended from time to
time.

 

  (b)

Executive shall perform all services and duties customarily performed by one
holding Executive’s position or that are otherwise required by this Agreement,
and shall render such additional services and duties as may be assigned from
time to time by the Board of Directors of the Company (the “Board of
Directors”). Executive agrees to be a loyal Executive of the Company, and shall
at all times faithfully and to the best of Executive’s abilities and experience,
and in accordance with the standards and ethics of the business in which the
Company is engaged, perform the foregoing services and duties. The Company
(through the Board of Directors) reserves the right to vary the exact nature and
extent of services and duties of Executive as it deems necessary or appropriate
in its sole reasonable discretion.

 

  (c)

While employed by the Company, Executive shall not engage in any activity that
conflicts with, appears to conflict with, or is detrimental or appears to be
detrimental to the Company’s best interests (a “Conflicting Activity”).
Executive must notify the Chairman of the Audit Committee of the Board of
Directors in writing, without unreasonable delay, of any activity of Executive
which is or may appear to be a Conflicting Activity. In the event the Board of
Directors or Audit Committee of the Board of Directors determines, in its
reasonable discretion, that Executive is engaged in a Conflicting Activity, the
Company shall provide Executive written notice of the activity it believes to be
a

 

1



--------------------------------------------------------------------------------

Execution Version

 

  Conflicting Activity and the basis of such conflict within ten (10) business
days of determination of such Conflicting Activity. Executive shall have ten
(10) business days to either provide reasonable basis in writing as to why such
activity is not a Conflicting Activity or cease the Conflicting Activity. If
Executive fails to provide reasonable basis as provided in the foregoing
sentence or if the Board of Directors in its reasonable discretion still deems
the activity to be a Conflicting Activity, Executive shall cease the activity
immediately. Continuation of such Conflicting Activity will be considered a
material breach of this Agreement.

 

  (d)

Executive will be based in Germantown, Maryland (the “Initial Location”). The
Initial Location may be changed by either the CEO or the Board of Directors upon
the establishment of a new location for the headquarters of the Company.

 

2.

Compensation.

During Executive’s employment pursuant to this Agreement, Executive shall be
compensated as follows:

 

  (a)

Executive’s annual base salary shall be One Million Dollars ($1,000,000),
payable in equal installments in accordance with the Company’s standard payroll
practice. The Company may, in its sole discretion, increase or decrease
Executive’s base salary as and when the Company deems appropriate; provided that
a decrease in Executive’s base salary without Executive’s consent shall, to the
extent provided in the “Good Reason” definition in Section 3(f), constitute the
basis for Executive to terminate her employment for Good Reason for purposes of
Section 3(b) and, upon such termination, Executive shall be entitled to the
payments described therein subject to Executive’s compliance with the terms of
Section 3(d).

 

  (b)

Executive shall receive the following incentive equity awards:

 

  (i)

Executive shall receive a grant of restricted stock units equal to 500,000
shares of the Company’s Common Stock, which shall vest on the first anniversary
of the Effective Date (the “RSU Grant”).

 

  (ii)

Executive shall receive a grant of incentive stock options entitling Executive
to purchase up to one million five hundred thousand (1,500,000) shares of common
stock of the Company at the fair market value of such shares as determined by
the Board of Directors at the time of the grant (the “Initial Option Grant” and,
together with the RSU Grant, the “Initial Equity Grants”). The Initial Option
Grant shall vest as to 50% of the shares subject thereto on the first
anniversary of the Effective Date and as to the remaining 50% of the shares
subject thereto in equal installments on each of the next three anniversaries of
the Effective Date.

 

  (iii)

Executive shall receive a grant of incentive stock options entitling Executive
to purchase up to one million five hundred thousand (1,500,000) shares of common
stock of the Company at twice the fair market value of such shares as determined
by the Board of Directors at the time of the grant (the “First Performance
Grant”).

 

2



--------------------------------------------------------------------------------

Execution Version

 

  (iv)

Executive shall receive a grant of incentive stock options entitling Executive
to purchase up to one million five hundred thousand (1,500,000) shares of common
stock of the Company at three times the fair market value of such shares as
determined by the Board of Directors at the time of the grant (together with the
First Performance Grant, the “Performance Equity Grants”). The Performance
Equity Grants shall each vest as to 25% of the shares subject thereto on each of
the first four anniversaries of the Effective Date.

 

  (c)

Executive shall be eligible to participate in the benefit programs of the
Company as they may be in effect from time to time or are made available to
other exempt executives of the Company.

 

  (d)

Beginning in calendar year 2020, Executive will be eligible for an annual
performance bonus of up to one hundred fifty percent (150%) of Executive’s
annual base salary. Executive’s right to any bonus payment is contingent upon
Executive’s continuous employment by the Company for the entire calendar year
for which the bonus applies. Executive acknowledges that the amount of any bonus
will be based on an assessment, in the sole discretion of the Board of Directors
or a committee thereof, of Executive’s and the Company’s performance during the
calendar year, with 50% of the bonus based on an assessment of Executive’s
performance during the calendar year and 50% of the bonus based on an assessment
of the Company’s performance during the calendar year. Such individual and
Company performance will be measured against annual goals set by the Board of
Directors. The Board of Directors will set such goals based on a recommendation
by the Compensation Committee of the Board of Directors after consideration of
objectives proposed by the Executive, the budget of the Company, and other
information as determined by the Compensation Committee of the Board of
Directors in its sole discretion.

 

  (e)

During each year of continuous, full time employment, Executive shall be
eligible to accrue up to five (5) weeks (200 hours) of paid time off, subject to
the maximum accrual caps set forth below. Paid time off shall accrue on a
per-pay period basis at the approximate rate of 16.66 hours per month. All
accrued paid time off that is not used in a given year may be carried over to
the following year, except that at no time may any carryover from the prior year
exceed the maximum accrual of eighty (80) hours. Upon termination of Executive’s
employment, Executive’s current balance of accrued but unused paid time off will
be paid to Executive in her final paycheck. Executive may use paid time off
prior to the accrual of the full amount requested, not to exceed forty
(40) hours of unaccrued paid time off at any time.

 

  (f)

Nothing in this Agreement shall be construed as obligating the Company to
continue to maintain any plan, program or perquisite, and the Company shall have
the full power and authority, subject to the terms of such plan, program or
perquisite to amend, modify, replace or terminate any plan, program or
perquisite or any part thereof to which Executive is or may be eligible to
participate.

 

3



--------------------------------------------------------------------------------

Execution Version

 

  (g)

The Company agrees to reimburse Executive for all reasonable traveling,
entertainment and other expenses incurred in providing services under this
Agreement in accordance with such policies pertaining to such expenses as may
from time to time be established by the Company.

 

  (h)

The Initial Equity Grants and the Performance Equity Grants shall be granted
pursuant and subject to the Intrexon Corporation Amended and Restated 2013
Omnibus Incentive Plan (the “Plan”) and individual grant agreements that contain
additional terms of the securities.

 

  (j)

For the avoidance of doubt, any equity awards in respect of shares of common
stock of the Company that Executive received under the Plan prior to the
Effective Date of the Agreement are not affected by this Agreement and shall
remain in full force and effect, and will continue to be subject to the terms
and conditions of the Plan and the applicable individual grant agreements.

 

3.

At Will Employment; Severance.

 

  (a)

Nothing in this Agreement is intended to create or imply a promise or contract
of employment for a specified term.    Executive’s employment with the Company
is “at will,” meaning that either Executive or the Company may terminate the
employment relationship at any time, with or without cause or reason, and with
or without notice. The at will nature of the employment relationship will remain
in effect throughout Executive’s employment with the Company or any of its
subsidiaries or affiliates, and can be modified only by a written agreement
signed by both Executive and the Chairman of the Board of Directors. The at will
nature of the employment relationship may not be modified by any oral or implied
agreement, or by any Company policies, practices or patterns of conduct.

 

  (b)

If Executive’s employment and the Agreement are terminated by the Company
without Cause (as defined below) or Executive terminates her employment and the
Agreement with the Company for Good Reason (as defined below), then the Company
shall pay or provide to Executive the following amounts, which are referred to
in this Agreement as the “Severance Benefits”:

 

  (i)

The Company shall pay to Executive a gross amount equal to eighteen (18) months
of Executive’s then-current base salary (or, in the event of a material
reduction of Executive’s base salary giving rise to Good Reason, Executive’s
pre-reduction base salary).

 

  (ii)

The Company shall pay to Executive a pro-rated portion of the maximum annual
performance bonus (i.e., 150% of Executive’s annual base salary) for the
calendar year in which the termination occurs, based on the pro-rata portion of
the calendar year elapsed prior to the date of her termination.

 

  (iii)

Any portion of the Initial Equity Grants that have not yet vested, shall be
accelerated such that the Initial Equity Grants shall be fully vested as of the
date that the Release referenced below becomes irrevocable.

 

4



--------------------------------------------------------------------------------

Execution Version

 

  (iv)

In the event the Company has undergone a “Change in Control” as defined in the
Plan and, within twelve (12) months following such Change in Control,
Executive’s employment is terminated without Cause or Executive terminates her
employment for Good Reason, any portion of the Performance Equity Grants that
have not yet vested, shall be accelerated such that the Performance Equity
Grants shall be fully vested as of the date that the Release referenced below
becomes irrevocable.

 

  (v)

If Executive is eligible for and timely elects COBRA health care continuation
coverage from the Company, the Company shall pay or reimburse the full premium
cost of such coverage (at the same level of coverage that Executive had as of
Executive’s termination date) until the earlier of (x) eighteen (18) months
after Executive’s termination date; or (y) the time at which Executive becomes
eligible to receive health care coverage from a subsequent employer or otherwise
becomes ineligible for COBRA health care continuation coverage from the Company.

 

  (vi)

Executive shall be paid an annual bonus, if any, for the calendar year prior to
the date of her termination of employment that would have been earned but for
Executive’s termination date occurring prior to the date of payment of such
bonus (the “Prior Unpaid Bonus”), payable on the date the Prior Unpaid Bonus
would have been paid had Executive remained employed on the date of payment and
in the amount determined under Section 2(d).

 

  (c)

Any payments to Executive pursuant to this Agreement shall be less applicable
deductions and withholding as determined by the Company. The Company shall pay
to Executive (or to Executive’s legal representative or estate if termination is
because of death) the Severance Benefits at the time such payments would
otherwise be due under the Company’s normal payroll practices, applicable
Company policies or plans, and as provided by applicable law.

 

  (d)

As a condition to receiving the Severance Benefits, Executive must execute and
deliver a general release of claims in a form acceptable to the Company (the
“Release”) within sixty (60) days of Executive’s termination date, provided that
all revocation periods applicable to the Release will have expired within sixty
(60) days of Executive’s termination date. The Severance Benefits set forth in
Sections 3(b)(i), (ii), and (v) shall be paid or provided over an eighteen
(18) month period, in regular installments in accordance with the Company’s
general payroll practices, beginning on the first payroll period on or following
the 60th day after Executive’s termination date, provided that the Release has
become irrevocable prior to the first payment date. The Severance Benefits set
forth in Section 3(b)(iii) , (iv), and (vi) shall be provided in accordance with
the timing set forth in Sections 3(b)(iii), (iv), and (vi), provided, however,
that no such Severance Benefits will be provided until after the Release has
become irrevocable.

 

  (e)

For purposes of this Agreement, “Cause” means any one of the following events:
(1) material failure to observe and comply with any of the Company’s material
written policies, including without limitation its policies prohibiting
harassment (sexual or otherwise) and discrimination and its policies regarding
equal employment opportunity and maintenance of a drug-free work place, as
determined in the reasonable discretion of the Board of Directors; (2) willful

 

5



--------------------------------------------------------------------------------

Execution Version

 

  failure to carry out, or comply with, in any material respect any lawful and
reasonable written directive of the Board of Directors, which is not cured
within twenty (20) calendar days after receipt by Executive of notice of such
failure; (3) commission of any act or omission that results in, or that may
reasonably be expected to result in, a conviction, plea of no contest or
imposition of unadjudicated probation for any felony or any crime involving
moral turpitude; (4) commission of any act or omission that results in
Executive’s conviction and incarceration in a federal, state, or local jail or
prison; (5) commission of any material act of dishonesty, illegal conduct,
fraud, embezzlement, misappropriation, material misconduct, or breach of
fiduciary duty either (x) against the Company or any of its parent, subsidiary,
or affiliate entities (collectively, “Affiliates”) (or any predecessor thereto
or successor thereof) or (y) which is or which is reasonably expected to be
materially injurious to the Company or its Affiliates; or (6) material or
willful breach of any agreement (including this Agreement) between Executive and
the Company, which is not cured within twenty (20) calendar days after receipt
by Executive of written notice of such breach.

 

  (f)

For purposes of this Agreement, “Good Reason” means (1) a material diminution in
Executive’ authority, duties or responsibilities; (2) a reduction in Executive’s
base salary of more than five percent (5%) (other than a general reduction in
compensation applying to other similarly-situated employees of the Company, not
to exceed 10% of Executive’s base salary); or (3) the relocation of the primary
office from which Executive is required to work to a location more than fifty
(50) miles from the current office location where Executive primarily works,
which relocation increases Executive’s one-way commute. No event or condition
shall constitute “Good Reason” unless Executive provides the Company with
written notice of the event or condition Executive alleges to be Good Reason
within thirty (30) days after such event or condition first occurs. The
termination shall not become effective unless the Company fails to cure such
event or condition constituting Good Reason within sixty (60) days following the
Company’s receipt of such notice. Executive must terminate employment within
thirty (30) days after the end of the cure period in order for the termination
to be for Good Reason.

 

  (g)

Without limiting the at will nature of Executive’s employment, Executive agrees
that this Agreement and Executive’s employment may be terminated for the
following reasons, which do not constitute a termination without Cause and do
not entitle Executive to receipt of Severance Benefits.

 

  (i)

Executive’s employment shall terminate automatically upon Executive’s death
without any further notice or action required by the Company or Executive’s
legal representatives.

 

  (ii)

The Company may terminate Executive’s employment on at least thirty (30) days’
written notice for Disability. “Disability” means Executive’s substantial
inability, by virtue of physical or mental illness, injury, disability, or other
incapacity, to perform the essential functions of her position (with or without
reasonable accommodation) for a period of

 

6



--------------------------------------------------------------------------------

Execution Version

 

  ninety (90) consecutive days or more than one hundred fifty (150) days in any
12-month period; provided that until such termination, Executive shall continue
to receive Executive’s compensation and benefits hereunder, reduced by benefits
payable, if any, under any disability insurance policy or plan. If there is a
dispute as to the existence of Disability, Executive’s Disability will be
established if a qualified medical doctor selected by the parties so certifies
in writing. If the parties are unable to agree on the selection of such a
doctor, each party will designate a qualified medical doctor who together will
select a third doctor who will make the determination. Executive will make
herself available for an examination by a doctor selected in accordance with
this paragraph, which examination will be paid by the Company. The written
medical opinion of the doctor shall be binding upon the parties as to whether a
Disability exists and the date such Disability arose. This definition of
Disability shall be interpreted and applied so as to comply with the provisions
of the American with Disabilities Act (to the extent that it is applicable) and
any applicable state or local laws.

 

  (h)

Regardless of the reason for Executive’s termination, Executive shall receive
(i) any earned, but unpaid, base salary through the date of termination;
(ii) cash payout of accrued but unused paid time off pursuant to Section 2(e);
and (iii) any amounts owing to Executive for reimbursement of expenses pursuant
to Section 2(g). These amounts will be payable at the time such payments would
otherwise by due under the Company’s regular payroll practices, applicable
Company policies or plans, or as provided by applicable law. Notwithstanding any
language in this Agreement to the contrary, in the event of Executive’s death or
termination due to Disability, and contingent upon Executive (or Executive’s
estate, if applicable) executing and not revoking a Release within sixty
(60) days of Executive’s termination date, and all revocation periods applicable
to such Release expiring within sixty (60) days of Executive’s termination date,
Executive (or Executive’s estate, if applicable) shall also receive the Prior
Unpaid Bonus, payable on the date the Prior Unpaid Bonus would have been paid
had Executive remained employed on the date of payment and in the amount
determined under Section 2(d), provided that no such payment shall be made
unless the Release has become irrevocable. For the avoidance of doubt, the
Initial Equity Grants, Performance Equity Grants and any future equity awards
that are outstanding upon the Executive’s termination of employment shall be
governed by the terms of the applicable award agreements and shall become
vested, exercisable, and payable only to the extent provided for under the terms
of the applicable award agreements.

 

  (i)

Any purported termination of this Agreement by Executive or the Company shall be
communicated by a written notice of termination to the other party.

 

  (j)

Upon or after termination of Executive’s employment or this Agreement for any
reason, Executive agrees to take the following actions:

 

  (i)

If requested by the Company at any time, Executive shall immediately resign from
any and all positions she holds with the Company or its Affiliates.

 

7



--------------------------------------------------------------------------------

Execution Version

 

  (ii)

Executive shall cooperate with transition of her responsibilities, and comply
with other reasonable post-employment requests by the Company including
responding to reasonable requests it may make for information and assisting the
Company in defense of any pending, threatened, or anticipated litigation,
proceeding, or inquiry in matters which the Company reasonably determines
Executive’s participation to be necessary. Executive shall not be entitled to
additional compensation for providing the foregoing cooperation and assistance.

 

  (iii)

Executive will execute any documents requested by the Company or its Affiliates
to effectuate the purposes of this Section 3(j).

 

4.

Confidentiality and Proprietary Rights Agreement.

As a condition to the Company’s agreement to execute this Agreement with
Executive, Executive reaffirms and shall continue to comply with the
Confidentiality and Proprietary Rights Agreement between the Company and
Executive (the “Confidentiality Agreement”), attached hereto as Exhibit A.

Executive hereby represents, warrants, and covenants that she is not a party to
any agreements with third parties that prevent her from fulfilling the terms of
employment and the obligations of this Agreement or which would be breached as a
result of her execution of this Agreement.

 

5.

Non-Disparagement.

During Executive’s employment and after it ends (regardless of the reason),
Executive shall not make to any person or entity any disparaging, defamatory, or
derogatory statements or comments about the Company or any of its directors,
officers, employees, products, or services, other than (1) making truthful
statements required to be made by law, subpoena, or court order; (2) reporting
possible violations of law to a government agency or entity or self-regulatory
organization or cooperating with such agency or entity or organization;
(3) making whistleblower or other disclosures that are protected under
whistleblower provisions of federal or state law; or (4) making truthful
statements to directors, officers, or employees of the Company in the good faith
performance of Executive’s duties.

 

6.

Enforcement.

Executive understands and agrees that the Company will suffer irreparable harm
if Executive breaches any of Executive’s obligations under Sections 4 and 5 of
this Agreement, and that monetary damages will be inadequate to compensate the
Company for any such violations. Accordingly, Executive agrees that in the event
Executive violates or threatens to violate any of the referenced provisions of
this Agreement, the Company, in addition to all of the remedies which it may
have at law, will be entitled in any court of competent jurisdiction to
temporary, preliminary, and permanent injunctions to prevent or to restrain any
such actual or threatened violation by Executive, without any requirement to
post bond. Executive consents to the issuance of such injunctions as being a
reasonable measure to protect the Company’s rights.

 

8



--------------------------------------------------------------------------------

Execution Version

 

7.

Litigation Issues.

 

  (a)

The parties agree that this Agreement is to be governed by and construed under
the laws of the State of Maryland, notwithstanding any conflicts of laws
principles thereof.

 

  (b)

The parties agree that the exclusive jurisdiction for any lawsuit brought to
enforce any right or obligations arising under this Agreement shall be either
the Circuit Court of Maryland for Montgomery County, or the United States
District Court for the District of Maryland. Executive agrees and consents to
the jurisdiction of these Courts to resolve all disputes which arise out of this
Agreement or any alleged breach thereof, regardless of her residency at the time
such suit is filed. Notwithstanding the foregoing, the Company may file an
action pursuant to Section 6 of this Agreement in any court of competent
jurisdiction.

 

  (c)

Executive further agrees that if Executive acts in any manner which causes the
Company to seek any form of judicial relief or remedy against her to enforce
this Agreement or the Confidentiality Agreement, and the Court determines that
the Company is the prevailing party, then the Company, in addition to its other
remedies, shall be entitled to recover from Executive an amount equal to the
costs and reasonable attorneys’ fees the Company actually incurs in enforcing
its rights under this Agreement.

 

8.

Section 409A Savings Provisions.

It is intended that this Agreement and the payments and benefits provided under
this Agreement shall comply with or be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations and other guidance issued thereunder (collectively, “Section 409A”).
Notwithstanding any other provision of this Agreement, payment provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Specifically, any taxable benefits or
payments provided under this Agreement are intended to be separate payments that
qualify for the “short term deferral” exception to Section 409A to the maximum
extent possible, and to the extent they do not so qualify, are intended to
qualify for the separation pay exceptions to Section 409A, to the maximum extent
possible. Whenever any payment is to be made within a specified period of time
under this Agreement, the exact timing of payment within such period shall be
determined in the sole discretion of the Company. Notwithstanding anything to
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A, and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest, or other expenses that may be incurred by Executive on account of
non-compliance with Section 409A.

 

  (a)

Separation from Service. Executive will be deemed to have a termination of
employment for purposes of determining the timing of any payments or benefits
hereunder that are classified as nonqualified deferred compensation only upon a
“separation from service” within the meaning of Section 409A.

 

9



--------------------------------------------------------------------------------

Execution Version

 

  (b)

Specified Employee Provisions. Notwithstanding any other provision of this
Agreement to the contrary, if at the time of Executive’s separation from service
to the Company, (a) Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time), and (b) the Company makes a good faith determination that an
amount payable on account of such separation from service to Executive
constitutes nonqualified deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A (the “Delay Period”), then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it in a
lump sum on the first payroll period after such Delay Period (or the first
payroll period following Executive’s death, if earlier), without interest
thereon.

 

  (c)

Expense Reimbursements. To the extent required by Section 409A, any amount that
Executive is entitled to be reimbursed under this Agreement will be reimbursed
to Executive as promptly as practical and in any event not later than the last
day of the calendar year after the calendar year in which the expenses are
incurred. Any right to reimbursement or in-kind benefits will not be subject to
liquidation or exchange for another benefit, and the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any taxable year will
not affect the amount of expenses eligible for reimbursement, or in-kind
benefits provided, in any other taxable year.

 

9.

Section 280G

Notwithstanding any provision of this Agreement to the contrary, in the event
that any amount or benefit to be paid or provided under this Agreement or
otherwise to Executive constitutes a “parachute payment” within the meaning of
Section 280G of the Code and, but for this provision, would be subject to the
excise tax imposed by Section 4999 of the Code, then the totality of those
amounts shall be either: (a) delivered in full, or (b) delivered as to such
lesser extent which would result in no portion of such payments and benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the excise tax imposed by Section 4999 of the
Code (and any equivalent state or local excise taxes), results in the receipt by
Executive on an after-tax basis of the greatest amount of such payments and
benefits. Unless the Company and Executive otherwise agree, any determination
required under this provision shall be made in writing by a firm of independent
public accountants or a law firm selected by the Company and reasonably
acceptable to Executive (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. The
Company and Executive agree to furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this provision. The Company will bear all costs the
Accountants

 

10



--------------------------------------------------------------------------------

Execution Version

 

may reasonably incur in connection with any calculations contemplated by this
provision. Any reduction of any amount required by this provision shall occur in
the following order: (1) reduction of cash payments to Executive under this
Agreement or otherwise; (2) reduction of vesting acceleration of equity awards
under this Agreement or otherwise in the reverse order such awards were granted;
and (3) reduction of other benefits paid or provided to Executive. If two or
more equity awards are granted on the same date, each award will be reduced on a
pro rata basis (dollar-for-dollar).

 

10.

Miscellaneous.

 

  (a)

No delay or failure by the Company to exercise any right under this Agreement,
and no partial or single exercise of that right, will constitute a waiver of
that or any other right provided herein, and no waiver of any violation of any
term or provision of this Agreement will be construed as a waiver of any
succeeding violation of the same or any other provision of the Agreement.

 

  (b)

In the event that any provision of this Agreement or any portion thereof, shall
be held invalid or unenforceable, this ruling shall not affect in any manner the
validity of the remaining provisions.

 

  (c)

This Agreement may be assigned by the Company and by any of its successors or
assigns without consent of Executive. This Agreement may not be assigned by
Executive.

 

  (d)

No modification of this Agreement will be valid unless it is reduced to writing
and signed by both Executive and the authorized representative of the Company.

 

  (e)

The masculine, feminine, or neuter pronouns used herein shall be interpreted
without regard to gender, and the use of the singular or plural shall be deemed
to include the other whenever the context so requires.

 

  (f)

The provisions of this Agreement set forth in Sections 4 through 10 will survive
the termination of the employment of Executive.

 

  (g)

This Agreement and the Confidentiality Agreement contain the entire
understanding between the parties with regard to the subjects addressed herein
and is expressly intended by Executive and the Company to supersede and replace
any prior or contemporaneous agreements, whether oral or written, on these
matters, including any prior offer letters or that certain Continuing Employment
Agreement between the Company and Executive.

 

  (h)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument. In the event that any signature is delivered via e-mail
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such digital signature page were an original signature.

{SIGNATURE PAGE TO FOLLOW}

 

11



--------------------------------------------------------------------------------

Execution Version

 

To memorialize their understanding and agreement to the terms and conditions set
forth above, the parties have signed this Agreement on the dates indicated.

Intrexon Corporation

 

By:  

/s/ Randal J. Kirk

  Date:   January 1, 2020 Name:   Randal J. Kirk     Title:   Chief Executive
Officer of the Company       and Chairman of the Board of Directors    

Helen Sabzevari, Ph.D.

 

/s/ Helen Sabzevari, Ph.D.

    Date:   January 1, 2020 Executive’s Signature      

{SIGNATURE PAGE TO EMPLOYMENT AGREEMENT}

 

12



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

Confidentiality and Proprietary Rights Agreement

 

13